Opinion issued January 30, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00060-CV
____________

IN RE STEWART A. FELDMAN, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Stewart A. Feldman, has filed a petition for a writ of mandamus
complaining of Judge Cosby’s


 denying relator’s motion to show authority and for
reconsideration of that order, and motions to strike and for spoliation instruction. 
          We deny the petition for a writ of mandamus.  
 
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.